DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 2-9 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 09/30/2022, with respect to the rejection(s) of claims 2-9, have been fully considered but are not deemed persuasive, and the results are as followings:
On pages 6-9 of Applicant’s remarks, Applicant argues that  Shapira discloses a single power source, which may be a battery or home electronic system. Of particular note, Shapira [0035] teaches away from using two power sources by stating that “the mezuzah case may be coupled to an external power source, such as a home electric system. According to this embodiment there is no need for the battery housing…”
Examiner respectfully disagrees with Applicant because, Shapira teaches a single power source as a battery or an external power source such as home electric system in paragraph [0035] “According to a further embodiment the mezuzah case may be coupled to an external power source, such as a home electric system. According to this embodiment there is no need for battery housing and thus, the parchment housing is mounted directly on the base of the mezuzah case” without disclosing any discouragements of modifications of using two or more power source(s).
However, in the same art electronic control device design, Pollin discloses a system using two different power sources for controlling an electronic component based on local time information (Pollin: [0003], [0015]-[0016], [0038]-0039], [0043]-[0047]: Furthermore, a user may specify a pattern of shutting down and providing power to electrical circuit 100 that is to begin once power has been initially provided or shut down to electrical circuit 105. Those skilled in the art will recognize that that the above examples are not intended to be limiting, and different patterns, time ranges, etc., may be employed by timing unit 100 without departing from the scope of the present invention, [0050], [0053], FIG. 1, and FIG. 3: In step 340, processor 110 determines whether the current date and time of day matches a control time. A control time may be (for example) a fixed time, a sunrise and/or sunset estimated time, or a time calculated from a sunrise or sunset estimated time. A control time may also be a time established by a customized time range to provide a desired on/off pattern. In response to detection of a control time, power may be controlled to electrical circuit 105 (Step 345). For example, suppose an estimated sunset and sunrise time for the current date and geographic location of timing unit 100 is 6:00 AM and 8:45 PM, respectively. Processor 110 may analyze the internal clock of timing unit 100 to determine when it matches one of the estimated times. Accordingly, when the internal clock of timing unit 100 reaches 8:30 PM, 15 minutes before sunset time, processor 110 may be configured to send instructions, control signals, or the like, to switch 107 to provide power to electrical circuit 105).
Therefore, in view of teachings by Shapira and Pollin, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the Mezuzah case of Shapira to include one or more power source(s) to control the operations of the electronic component, as suggested by Pollin. The motivation for this is to selectively control operations of an electronic device, e.g. the Mezuzah case, corresponding to a control pattern(s) according a location/timing pattern(s).
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. (Shapira – US 2011/0084829 A1) in view of Pollin (Pollin – US 2006/0074497 A1), Ho (Ho – US 2019/0115628 A1), and Rosenblatt et al. (Rosenblatt – US 2009/0168088 A1).

As to claim 2, Shapira discloses an electronic device, comprising:
at least one processor (Shapira: [0011], [0028]-[0029], and FIG. 3: PIC 50 controls the operation of signaling device 40, and determines the frequency of the on/off switching of LEDs 42 and 44. According to one embodiment PIC 50 includes a plurality of preset programs of on/off switching frequencies of the LEDs, such as the set of blinks of white LED 42 followed by a set of blinks by the yellow LED 44. In addition, PIC 50 may further include a timer for determining the day and/or the time of the day and/or duration of operation of signaling device 40);
a timing component (Shapira: [0011], [0028]-[0029], and FIG. 3: PIC 50 may further include a timer for determining the day and/or the time of the day and/or duration of operation of signaling device 40),
an input component (Shapira: [0008], [0025]-[0026], [0028]-[0029], and FIG. 1 the push-button switch 26: The mezuzah case further includes a push-button switch which is adapted for actuating the signaling device) to electrically communicate with the at least one processor (Shapira: [0028]-[0029] and FIG. 3: In order for signaling device 40 to distinguish between actuation presetting by push-button switch 48, PIC 50 may be adapted to recognize, for example the duration of a press or of a sequence of presses of push-button switch 48. It will be appreciated that push-button switch 48 may include a plurality of push-button switches or a keyboard);
a first power source (Shapira: FIG. 3 the power source 46) to provide first electric power to first components of the electronic device (Shapira: Abstract, [0015], [0023], [0028], [0032]-[0033] and FIG. 3-4: Power source 46 is further coupled to a push-button switch 48 which may be utilized to actuate and preset signaling device 40. In addition, power source 46 is coupled to a peripheral interface controller (hereinafter PIC) 50, which electrically controls the on/off switching of white LED 42 and Yellow LED 44. Preferably, PIC 50 controls the operation of signaling device 40, and determines the frequency of the on/off switching of LEDs 42 and 44), the first components to receive the first electric power exclusively from the first power source (Shapira: Abstract, [0015], [0023], [0025], [0028], [0032]-[0033] and FIG. 3-4: Power source 46 is further coupled to a push-button switch 48 which may be utilized to actuate and preset signaling device 40. In addition, power source 46 is coupled to a peripheral interface controller (hereinafter PIC) 50, which electrically controls the on/off switching of white LED 42 and Yellow LED 44. Preferably, PIC 50 controls the operation of signaling device 40, and determines the frequency of the on/off switching of LEDs 42 and 44
an audio presentation component to electrically communicate with the at least one processor (Shapira: Abstract, [0010], [0023], [0028]-[0031], and FIG. 1: the signaling device may include an audio source adapted to generate an audio signal in addition to, or instead of, a visual signal. The audio signal can be a short tune, a ring, or a short announcement such as "God bless you", "good day" etc. It will be appreciated that the volume of the audio signal may be determined in accordance with the background noise, so as to allow one who walks by the mezuzah case to hear the audio signal), the audio presentation component configured to receive the first electric power exclusively from the first power source (Shapira: [0005]:the mezuzah case includes a housing configured for holding a mezuzah parchment, and a signaling device mounted to the housing. The signaling device is adapted and configured to emit a signal for attracting the attention of people walking through the doorway. According to one embodiment, the mezuzah further includes a power source coupled to the signaling device, [0023]: The mezuzah case may further include electronic means for automatically controlling the signaling device according to a preset program and a power source for energizing the electronic means and the signaling device, [0028]-[0029], and FIG. 3 the power source 46); and
when executed by the at least one processor, cause the electronic device to:
determine an input using the input component (Shapira: [0008], [0025]-[0026], [0028]-[0029], and FIG. 1 the push-button switch 26: The mezuzah case further includes a push-button switch which is adapted for actuating the signaling device); and
in response to determining the input, present audio content corresponding to the selected audio message via the audio presentation component (Shapira: Abstract, [0010], [0023], [0028]-[0031], and FIG. 1: the signaling device may include an audio source adapted to generate an audio signal in addition to, or instead of, a visual signal. The audio signal can be a short tune, a ring, or a short announcement such as "God bless you", "good day" etc. It will be appreciated that the volume of the audio signal may be determined in accordance with the background noise, so as to allow one who walks by the mezuzah case to hear the audio signal).

Shapira does not explicitly disclose:
the first components different from and electrically separate from the timing component,
a second battery having a second storage capacity to provide substantially continuous second electric power to the timing component, the timing component to receive the second electric power exclusively from the second battery, the first power source different from and electrically separate from the second battery;
a wireless communication component to electrically communicate with the at least one processor, the wireless communication component configured to receive the first electric power exclusively from the first power source,
memory including instructions that, when executed by the at least one processor, cause the electronic device to:
determine a first local time using at least the timing component:
determine that the first local time is within either an operating time period, or a non- operating time period by comparing the first local time to first data stored in a database;
based at least on the first local time being within the operating time period, provide the first electric power to the wireless communication component,
connect the electronic device to a remote server using the wireless communication component;
download a selected audio message from the remote server to the electronic device.

While Shapira discloses a mezuzah case comprising a timing component for controlling operations of the mezuzah case (Shapira: [0011], [0028]-[0029], and FIG. 3: In addition, PIC 50 may further include a timer for determining the day and/or the time of the day and/or duration of operation of signaling device 40), Shapira does not explicitly disclose the first components different from and electrically separate from the timing component,
a second battery having a second storage capacity to provide substantially continuous second electric power to the timing component, the timing component to receive the second electric power exclusively from the second battery, memory including instructions that, when executed by the at least one processor, cause the electronic device to:
determine a first local time using at least the timing component:
determine that the first local time is within either an operating time period, or a non- operating time period by comparing the first local time to first data stored in a database;
based at least on the first local time being within the operating time period.

However, it has been known in the art of electronic control device design to implement the first components different from and electrically separate from the timing component,
a second battery having a second storage capacity to provide substantially continuous second electric power to the timing component, the timing component to receive the second electric power exclusively from the second battery, memory including instructions that, when executed by the at least one processor, cause the electronic device to:
determine a first local time using at least the timing component:
determine that the first local time is within either an operating time period, or a non- operating time period by comparing the first local time to first data stored in a database;
based at least on the first local time being within the operating time period, provide the first electric power to an electronic component,  as suggested by Pollin, which discloses 
the first components (Pollin: Abstract, [0021]-[0023], [0031], and  FIG. 1 the electrical circuit 105: Timing unit 100 may be a system that controls the power to one or more electrical circuits 105. In one configuration consistent with certain principles related to the present invention, electrical circuit 105 may include one or more household electrical devices, such as lighting fixtures (i.e., indoor lamps, outdoor porch lights, the light bulbs used in these lighting fixtures, etc.), appliances (i.e., clocks, microwaves, televisions, coffee makers, etc.), any other type of electrical device that receives power that may be controlled. Furthermore, electrical circuit 105 may include the path or paths that provides power to an electrical component, such as an electrical device. Additionally, electrical circuit 105 may include one or more non-household electrical devices such as street lights and the light bulbs included in the street lights. Also, electrical circuit 105 may include one or more devices associated with automobiles, such as the head lamps for an automobile. One skilled in the art would recognize that electrical circuit 105 may include any type of electrical device, component, circuit, and module that has power provided by a power source) different from and electrically separate from the timing component (Pollin: Abstract, [0021]-[0024], [0031], and  FIG. 1 the timing unit 100 comprising the processor 110, the memory 120, the input/output component 130, the keypad 140, the display 150, and the display controller 160: timing unit 100 may comprise processor 110, memory 120, input/output component 130, keypad 140, display 150, and display controller 160. Other components may be associated with timing unit 100 and methods, systems, and articles of manufacture consistent with certain principles related to the present invention are not limited to the exemplary systems described above and illustrated in FIG. 1),
a second battery having a second storage capacity to provide substantially continuous (Pollin: [0045] and FIG. 3:  Accordingly, if a customized time range has been programmed into timing unit 100, processor 110 may determine the time range (Step 330), and then perform a monitoring process (Step 335). In the event, however, that a customized time range has not been programmed, or not employed by, timing unit 100 (Step 325; NO), processor 110 may proceed directly to perform the monitoring process (Step 335). The monitoring process enables processor 110 to determine whether an event occurred that triggers processor 110 to control power (on or off) to electrical circuit 105. In one configuration consistent with certain principles related to the present invention, processor 110 may analyze the current date and time associated with timing unit 100 with the estimated sunrise and/or sunset times stored in memory 120. In step 340, processor 110 determines whether the current date and time of day matches a control time) second electric power to the timing component (Pollin: [0022]-[0023], [0037], and FIG. 1: Switch 107 may block or provide power to electrical circuit 105 provided by a power source (not shown) based on the information provided by timing unit 100), the timing component to receive the second electric power exclusively from the second battery (Pollin: [0023] the local battery of the timing unit 100: timing unit 100 may include a local power source (i.e., battery source) or may be connected to a remote power source, such as the power source that provides power to electrical circuit 105), memory including instructions that, when executed by the at least one processor (Pollin: FIG. 1 the memory 120), cause the electronic device to:
determine a first local time using at least the timing component (Pollin: [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3: processor 110 may analyze the current date and time associated with timing unit 100 with the estimated sunrise and/or sunset times stored in memory 120. In step 340, processor 110 determines whether the current date and time of day matches a control time. A control time may be (for example) a fixed time, a sunrise and/or sunset estimated time, or a time calculated from a sunrise or sunset estimated time. A control time may also be a time established by a customized time range to provide a desired on/off pattern. In response to detection of a control time, power may be controlled to electrical circuit 105 (Step 345));
determine that the first local time is within either an operating time period, or a non- operating time period by comparing the first local time to first data stored in a database (Pollin: [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3: processor 110 may analyze the current date and time associated with timing unit 100 with the estimated sunrise and/or sunset times stored in memory 120. In step 340, processor 110 determines whether the current date and time of day matches a control time. A control time may be (for example) a fixed time, a sunrise and/or sunset estimated time, or a time calculated from a sunrise or sunset estimated time. A control time may also be a time established by a customized time range to provide a desired on/off pattern. In response to detection of a control time, power may be controlled to electrical circuit 105 (Step 345));
based at least on the first local time being within the non-operating time period (Pollin: [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3), isolating the first electric power from the first components of the electronic device (Pollin: [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3: Processor 110 may analyze the internal clock of timing unit 100 to determine when it matches one of the estimated times. Accordingly, when the internal clock of timing unit 100 reaches 8:30 PM, 15 minutes before sunset time, processor 110 may be configured to send instructions, control signals, or the like, to switch 107 to provide power to electrical circuit 105. Also, processor 110 may also be configured to detect when the internal clock reaches 6:00 AM, and provide instructions, control signals, or the like, to switch 107 to shut off power to electrical circuit 105), and 
based at least on the first local time being within the operating time period, provide the first electric power to an electronic component (Pollin: [0003], [0015]-[0016], [0038]-0039], [0043]-[0047]: Furthermore, a user may specify a pattern of shutting down and providing power to electrical circuit 100 that is to begin once power has been initially provided or shut down to electrical circuit 105. Those skilled in the art will recognize that that the above examples are not intended to be limiting, and different patterns, time ranges, etc., may be employed by timing unit 100 without departing from the scope of the present invention, [0050], [0053], FIG. 1, and FIG. 3: In step 340, processor 110 determines whether the current date and time of day matches a control time. A control time may be (for example) a fixed time, a sunrise and/or sunset estimated time, or a time calculated from a sunrise or sunset estimated time. A control time may also be a time established by a customized time range to provide a desired on/off pattern. In response to detection of a control time, power may be controlled to electrical circuit 105 (Step 345). For example, suppose an estimated sunset and sunrise time for the current date and geographic location of timing unit 100 is 6:00 AM and 8:45 PM, respectively. Processor 110 may analyze the internal clock of timing unit 100 to determine when it matches one of the estimated times. Accordingly, when the internal clock of timing unit 100 reaches 8:30 PM, 15 minutes before sunset time, processor 110 may be configured to send instructions, control signals, or the like, to switch 107 to provide power to electrical circuit 105).

Therefore, in view of teachings by Shapira and Pollin, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the Mezuzah case of Shapira to include the first components different from and electrically separate from the timing component,
a second battery having a second storage capacity to provide substantially continuous second electric power to the timing component, the timing component to receive the second electric power exclusively from the second battery, memory including instructions that, when executed by the at least one processor, cause the electronic device to:
determine a first local time using at least the timing component:
determine that the first local time is within either an operating time period, or a non- operating time period by comparing the first local time to first data stored in a database;
based at least on the first local time being within the operating time period, provide the first electric power to an electronic component, as suggested by Pollin. The motivation for this is to selectively control operations of an electronic device, e.g. the Mezuzah case, corresponding to a control pattern(s) according a location/timing pattern(s).

While the combination of Shapira and Pollin discloses power source(s) for controlling operations of the timing unit and the electrical circuit (Pollin: [0022]-[0023], and FIG. 1: Switch 107 may block or provide power to electrical circuit 105 provided by a power source (not shown) based on the information provided by timing unit 100. In one configuration consistent with certain principles related to the present invention, switch 107 may include a controller (not shown) that accepts digital data that directs the controller to either block or provide power to electrical circuit 105…Moreover, timing unit 100 may include a local power source (i.e., battery source) or may be connected to a remote power source, such as the power source that provides power to electrical circuit 105), the combination of Shapira and Pollin does not explicitly disclose different power source(s) as claimed.

However, it has been known in the art of electronic design to implement the first power source different from and electrically separate from the second battery, as suggested by Ho, which discloses the first power source different from and electrically separate from the second battery (Ho: Abstract, [0003]-[0004], and FIG. 1 the first battery unit 121 and the second battery unit 122: The two battery units of the aforesaid electronic device differ in battery capacity. In general, among the two battery units, the one with a large series number is usually a primary battery of the electronic device, whereas the one with a small series number is usually a secondary battery of the electronic device. With conventional charging and discharging methods, the electronic device always discharges the battery unit with a higher voltage first and charges the battery unit with a lower voltage first. The primary battery has a larger series number and thus has a higher voltage).
Therefore, in view of teachings by Shapira, Pollin, and Ho, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the Mezuzah case of Shapira and Pollin, to include the first power source different from and electrically separate from the second battery, as suggested by Ho. The motivation for this is to selectively choose different battery capacities of batteries to supply power for an electronic device to maintain its operations.

While the combination of Shapira, Pollin, and Ho discloses power source(s) for controlling operations of the timing unit and the electrical circuit based at least on the first local time being within the operating time period, provide the first electric power to an electronic component (Pollin: [0003], [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3: In step 340, processor 110 determines whether the current date and time of day matches a control time. A control time may be (for example) a fixed time, a sunrise and/or sunset estimated time, or a time calculated from a sunrise or sunset estimated time. A control time may also be a time established by a customized time range to provide a desired on/off pattern. In response to detection of a control time, power may be controlled to electrical circuit 105 (Step 345). For example, suppose an estimated sunset and sunrise time for the current date and geographic location of timing unit 100 is 6:00 AM and 8:45 PM, respectively. Processor 110 may analyze the internal clock of timing unit 100 to determine when it matches one of the estimated times. Accordingly, when the internal clock of timing unit 100 reaches 8:30 PM, 15 minutes before sunset time, processor 110 may be configured to send instructions, control signals, or the like, to switch 107 to provide power to electrical circuit 105), the combination of Shapira, Pollin, and Ho does not explicitly disclose the electronic component comprising a wireless communication component, and a wireless communication component to electrically communicate with the at least one processor, 
memory including instructions that, when executed by the at least one processor, 
cause the electronic device to provide the first electric power to the wireless communication component connect the electronic device to a remote server using the wireless communication component; and 
download a selected audio message from the remote server to the electronic device.

However, it has been known in the art of electronic control device design to implement a wireless communication component to electrically communicate with the at least one processor, memory including instructions that, when executed by the at least one processor, cause the electronic device to provide the first electric power to the wireless communication component connect the electronic device to a remote server using the wireless communication component; and download a selected audio message from the remote server to the electronic device, as suggested by Rosenblatt, which discloses a wireless communication component to electrically communicate with the at least one processor, (Rosenblatt:[0048]-[0050] and FIG. 1 the communication circuitry 116: electronic media device 100 may also include communications circuitry 116 to connect to one or more communications networks. Communications circuitry 116 may be any suitable communications circuitry operative to connect to a communications network and to transmit communications (e.g., voice or data) from electronic media device 100 to other devices within the communications network. Communications circuitry 116 may be operative to interface with the communications network using any suitable communications protocol such as, for example, Wi-Fi (e.g., a 802.11 protocol), Bluetooth, high frequency systems (e.g., 900 MHz, 2.4 GHz, and 5.6 GHz communication systems), infrared, GSM, GSM plus EDGE, CDMA, quadband, and other cellular protocols, VOIP, or any other suitable protocol),
memory including instructions that, when executed by the at least one processor, (Rosenblatt: [0041], [0046], and FIG. 1 the electronic media device, the control circuity 106 and the storage device 112) cause the electronic device to provide the first electric power to the wireless communication component connect the electronic device to a remote server using the wireless communication component; (Rosenblatt: Abstract, [0048]-[0051], [0121], [0127], [0143]-[0144], FIG. 12-13 and FIG. 16: control circuitry 106 (FIG. 1) may access an internal system clock or timer. If, at step 1606, a predetermined amount of time has lapsed since the last update check, then at step 1608 electronic media device 100 (FIG. 1) may enable its wireless interface. If the predetermined amount of time has not lapsed, illustrative process 1600 may return to step 1604 to read the internal clock once again. The electronic media device (e.g., electronic media device 100 of FIG. 1) may check for updates on any suitable schedule (for example, every 30 minutes, every hour, or once each day)), and 
download a selected audio message from the remote server to the electronic device; (Rosenblatt: Abstract, [0048]-[0051], [0121], [0127], [0143]-[0144], FIG. 12-13 and FIG. 16: Application updates column 1106 (FIG. 11) may identify one or more application updates or patches to apply to the device. Content column 1108 (FIG. 11) may identify one or more media content selections (or media content packages) to pre-store or pre-load onto the device).
Therefore, in view of teachings by Shapira, Pollin, Ho, and Rosenblatt it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the Mezuzah case of Shapira, Pollin, and Ho, to include a wireless communication component to electrically communicate with the at least one processor, memory including instructions that, when executed by the at least one processor, cause the electronic device to provide the first electric power to the wireless communication component connect the electronic device to a remote server using the wireless communication component; and download a selected audio message from the remote server to the electronic device, as suggested by Rosenblatt. The motivation for this is to selectively control operations of an electronic device, e.g. the Mezuzah case, corresponding to a preset program(s).

As to claim 3, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, the memory further including instructions that, when executed by the at least one processor, cause the electronic device to isolate the first electric power from the first components of the electronic device (Pollin: [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3: Processor 110 may analyze the internal clock of timing unit 100 to determine when it matches one of the estimated times. Accordingly, when the internal clock of timing unit 100 reaches 8:30 PM, 15 minutes before sunset time, processor 110 may be configured to send instructions, control signals, or the like, to switch 107 to provide power to electrical circuit 105. Also, processor 110 may also be configured to detect when the internal clock reaches 6:00 AM, and provide instructions, control signals, or the like, to switch 107 to shut off power to electrical circuit 105), based at least on the first local time being within the non-operating time period (Pollin: [0015]-[0016], [0038]-0039], [0043]-[0047], [0050], [0053], FIG. 1, and FIG. 3: processor 110 may analyze the current date and time associated with timing unit 100 with the estimated sunrise and/or sunset times stored in memory 120. In step 340, processor 110 determines whether the current date and time of day matches a control time. A control time may be (for example) a fixed time, a sunrise and/or sunset estimated time, or a time calculated from a sunrise or sunset estimated time. A control time may also be a time established by a customized time range to provide a desired on/off pattern. In response to detection of a control time, power may be controlled to electrical circuit 105 (Step 345)).

As to claim 4, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, the memory further including instructions that, when executed by the at least one processor, cause the electronic device to: 
determine a second focal time using at least the timing component Rosenblatt: Abstract, [0048]-[0051], [0121], [0127], [0143]-[0145], FIG. 11-13, and FIG. 16); 
determine that the second local tire corresponds to at least one scheduled synchronization window (Rosenblatt: Abstract, [0048]-[0051], [0121], [0127], [0143]-[0145], FIG. 11-13, and FIG. 16: Application updates column 1106 (FIG. 11) may identify one or more application updates or patches to apply to the device. Content column 1108 (FIG. 11) may identify one or more media content selections (or media content packages) to pre-store or pre-load onto the device), and 
in response to the second local time corresponding to the at least one scheduled synchronization window, download the selected audio message (Rosenblatt: Abstract, [0048]-[0051], [0121], [0127], [0143]-[0145], FIG. 11-13 and FIG. 16: If at least one update is available for the device at step 1612, then the update or updates may be received by electronic media device 100 (FIG. 1) at step 1614. The actual data files and media content may be received from any network server (e.g., web server or FTP server) or network file system. A pointer to the actual data or media content may also be included in update table 1100 (FIG. 11). If no updates are available for the device at step 1612 (for example, the device's serial number is not present in serial number column 1102 of table 1100 (FIG. 11)), then illustrative process 1600 may return to step 1604).

As to claim 5, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, further comprising a compartment configured to hold at least one religious object (Shapira: Abstract, [0002], [0023]-[0026], [0032]-[0036], FIG. 1, and FIG. 6: A mezuzah is an article of a Jewish religious ritual which includes a parchment inscribed with specified biblical verses in Hebrew. A biblical commandment requires that a mezuzah is affixed to a doorpost of each doorway in each room in Jewish homes, offices, etc. The commandment of the mezuzah is accepted not only by observant Jews, but also by most other Jews who believe that the mezuzah provides divine protection. The mezuzah parchment is rolled up and placed inside a mezuzah case. The mezuzah case includes housing for holding the parchment and a base for affixing the housing to the doorpost).

As to claim 6, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, wherein the wireless communication component is one of a WiFi component, or a Bluetooth component (Rosenblatt: Abstract, [0048]-[0051], [0121], [0127], [0143]-[0144], and FIG. 16: the device may receive media content over a Wi-Fi, WiMax, or Bluetooth network in some embodiments). 

As to claim 7, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, wherein the input component is one of a switch, a button, or a touch sensor (Shapira: [0008], [0025]-[0026], [0028]-[0029], and FIG. 1 the push-button switch 26: The mezuzah case further includes a push-button switch which is adapted for actuating the signaling device). 

As to claim 8, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, wherein the first power source is a first battery having a first storage capacity, the first storage capacity being greater than the second storage capacity of the second battery (Ho: Abstract, [0003]-[0004], and FIG. 1 the first battery unit 121 and the second battery unit 122: The two battery units of the aforesaid electronic device differ in battery capacity. In general, among the two battery units, the one with a large series number is usually a primary battery of the electronic device, whereas the one with a small series number is usually a secondary battery of the electronic device. With conventional charging and discharging methods, the electronic device always discharges the battery unit with a higher voltage first and charges the battery unit with a lower voltage first. The primary battery has a larger series number and thus has a higher voltage).

As to claim 9, Shapira, Pollin, Ho, and Rosenblatt disclose the limitations of claim 2 further comprising the electronic device of claim 2, wherein the first power source is a wired power source (Shapira: Abstract, [0015], [0023], [0028], and FIG. 3: Power source 46 is further coupled to a push-button switch 48 which may be utilized to actuate and preset signaling device 40. In addition, power source 46 is coupled to a peripheral interface controller (hereinafter PIC) 50, which electrically controls the on/off switching of white LED 42 and Yellow LED 44. Preferably, PIC 50 controls the operation of signaling device 40, and determines the frequency of the on/off switching of LEDs 42 and 44). 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yu, US 9,772,614 B1, discloses sunrise/sunset power supply time control system.
Garcia Tolosa, US 2018/0117490 A1, discloses interactive pinata with electronic device.
Delmar Lissa, US 2018/0088670 A1, discloses portable communication device for transmitting touch-generated messages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684